DETAILED ACTION
This action is in response to the amendment filed on 1/18/2021 which was filed in response to the Non-Final Rejection dated 10/13/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, and 11 of copending Application No. 15/686,551 (reference application). Although the claims 1 and 7 of the reference application discloses a belt for an elevator system comprising a plurality of tension members and a jacket at least partially enclosing the plurality of tension members wherein the jacket includes a base material layer and a coating layer disposed over the material layer and formed from a self-extinguishing fluoroelastomer material (An elevator load bearing member, comprising: a plurality of load bearing cords; and a jacket at least partially surrounding the cords, the jacket including an inner portion received against the cords and a fluoropolymer exterior portion consisting of fluoropolymer that establishes a fire-resistant exterior of the jacket – claim 1). Regarding claim 2, claims 1 and 7 of the reference application disclose that the coating layer is disposed on all four sides of the base material layer (wherein the fluoropolymer portion completely encases the inner portion). Regarding claim 3, claims 5 and 11 of the reference application disclose that the fluoroelastomer material is an ethylene chlorotrifluoroethylene material (wherein the fluoropolymer portion comprises a functional fluoropolymer). Regarding claims 14-17, claim 3 of the reference application discloses the claimed materials (which can be different than the fluoroelastomer of the coating layer) (wherein the inner portion comprises a compressible material that is different than the fluoropolymer – claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wesson et al (USPGPUB 2008/0296544).
Regarding claims 1, 3-5, and 14-16, Wesson discloses load bearing assemblies for use in elevator systems [0001]. In an exemplary embodiment, load bearing assembly 30 includes a plurality of tension members 32 such as steel cords [0022] [Fig. 2]. A polymer jacket 34 at least partially surrounds the tension members 32 and comprises a first portion 36 which contacts the tension members 32 and a second portion 38 defining an exterior surface 40 of the load bearing assembly 30 (An elevator load bearing member, comprising: a plurality of load bearing cords; and a jacket at least partially surrounding the cords, the jacket including an inner portion received against the cords) [0023-24].

    PNG
    media_image1.png
    226
    401
    media_image1.png
    Greyscale

The first portion 36 has a first polymer composition to provide good adhesion between the jacket 34 and the tension members 32 [0023]. The second portion 38 of the jacket 34 has a second, at least partially different polymer composition [0024]. Different polymers can be used to make the composition for each portion including polyurethanes, nylons (a polyamide), polyesters, and fluorinated polymers (wherein the compressible material of the inner portion comprises polyurethane – claim 14) (wherein the compressible material of the inner portion comprises polyamide – claim 15) (wherein the compressible material of the inner portion comprises polyester – claim 16) [0011] [0027]. Examiner’s note: the term “compressible” is not defined in the present disclosure (see [0023] of the published disclosure). Since Wesson discloses the same type of material that can be used for the first portion 36 (corresponding to the claimed inner portion) (compare paragraph [0023] and claims 14-16), this limitation is met by the prior art (wherein the inner portion comprises a compressible material that is different than the fluoropolymer). Wesson further discloses that the second portion 38 can include a layer near the surface 40 of such a material that effectively provides a lubricant between the sheave surface and the exterior surface 40 on the jacket 34 [0048]. This material can be a fluorinated linear polymer or copolymer (a fluoropolymer exterior portion consisting of fluoropolymer) [0046]. Lubricating fluoropolymers include thermoplastic fluoropolymers such as PVDF, ETFE (polyethylene-co-tetrafluoroethylene), perfluoroalkoxy fluoropolymer and a fluorinated ethylene polymer [0041] [0043]. Examiner’s note: it is evident that the lubricating fluoropolymers that can be used in the second portion 38 can also be used for the fluorinated polymer or copolymer of the lubricating layer (wherein the fluoropolymer is a functional fluoropolymer – claim 3) 
Alternatively, Wesson’s aforementioned disclosure that different polymer types can be used to make the composition for each portion and such polymers include the claimed materials for the claimed compressible material (claims 14-16) and fluorinated polymers [0011] [0027] and the second portion 38 of the jacket has a second, at least partially different polymer composition than the first portion 36 [0024] includes the claimed configuration of an inner portion comprising a compressible material different than the fluoropolymer and a fluoropolymer exterior portion consisting of fluoropolymer.
Examiner’s note: the term “fire-resistant” has not been defined in the present disclosure and therefore Wesson’s fluoropolymer-based lubricating outer layer meets the limitation “a fire-resistant exterior of the jacket”. 
Alternatively, as to the limitation “fire-resistant”, the examiner notes that the prior art generally teaches the claimed invention (the elevator load bearing element of claim 1 wherein the outer lubricating layer is a fluoropolymer) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). Wesson discloses using the same types of fluoropolymers as in the presently claimed invention for the lubricating layer and therefore inherently meets the limitation “fire-resistant” (see claims 3-5 above). Paragraph [0026] of the present invention’s disclosure indicates that ETFE and perfluoroalkoxy alkane exhibit excellent fire resistant properties. Since Wesson’s jacket comprises the same materials as the present invention in the outer lubricating layer, the examiner believes the claimed properties are either anticipated or highly obvious.
Regarding claim 2, Wesson discloses that the second portion defines an exterior surface 40 of the load bearing assembly 30 and the exterior surface can be the same around an entire exterior of the assembly 30 [0024]. Examiner’s note: since Wesson’s lubricating layer forms a surface layer on the outer surface 40 of the jacket, the lubricating layer (corresponding to the claimed exterior portion) can completely encase the inner portion (wherein the fluoropolymer portion completely encases the inner portion).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al as applied to claim 1 above, and further in view of Wesson et al (USPGPUB 2008/0296544).
Regarding claims 8-10, the limitations of claim 1 have been set forth above. Wesson further discloses that the first portion 36 can include a polymer composition that provides a sufficient jacket-to-tension member bond and the polymer composition for the second portion 38 can provide the necessary traction characteristics [0026]. The lubricating layer material can be an anisotropic material which provides the ability to allow limited slip between the load bearing member 30 and the traction sheave 26 in the direction parallel to the traction sheave surface [0045]. The anisotropic material can isolate shear away from the polymer of the jacket thereby minimizing wear and damage that would otherwise occur to the jacket material during slip [0045]. The different needs associated with the different portions of the load bearing assembly 30 are met using a jacket 34 designed according to an embodiment of the invention [0026].
Wesson is analogous because it discloses load bearing assemblies for use in elevator systems.
Wesson is silent with regard to the ratio of amount of material of the inner portion to an amount of fluoropolymer in the lubricating layer.
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the relative amounts of material for the inner portion and the lubricating layer (inner portion and exterior portion) involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. As disclosed above, Wesson discloses that each portion of the jacket performs a desired function 
Alternatively, for the configuration wherein the second portion is formed entirely of fluoropolymer (see claim 1 above), Wesson discloses that the second portion can have a lubricating effect and can contain any shear forces resulting from slip between the surface 40 and the traction sheave 26 [0026]. This reduces deformation of the first portion 36 and reduces wear or damage to the load bearing assembly 30 [0026]. Since Wesson discloses that each portion of the jacket performs a desired function and, in particular, the second portion desirably contains shear forces between the surface 40 and the traction sheave 26 in order to reduce deformation of the first portion, it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that the relative thickness of each portion would affect the ability of the second portion to contain shear forces and the resulting deformation of the first portion.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al as applied to claim 3 above, and further in view of Rolland et al (USPGPUB 2017/0045301).
Regarding claims 5-6, the limitations of claim 3 have been set forth above. 
Wesson is silent with regard to using a copolymer of tetrafluoroethylene and a perfluorinated vinyl ether as the fluoropolymer of the lubricating layer (claim 6).
Rolland discloses phase change material (PCM) for thermal management in different applications including cables [0002]. The cables can comprise one or more layers of a protective polymer wherein the protective polymer can be a FEP, PFA, or ETFE [0013] [0054-55]. The fluoropolymer PFA (perfluoroalkoxy copolymer) can be a copolymer of tetrafluoroethylene and a perfluoroalkylvinylether [0077]. The cables can be used where thermal management is needed [0085]. The PCMs provide high heat storage capacity, high surface contact for optimum thermal exchanges, are resistant to temperatures from -20 to 130 degrees C under permanent exposure to air and chemicals such as lubricating oil and can remain efficient with time [0006].
Wesson is analogous because it discloses load bearing assemblies for use in elevator systems.
Rolland is analogous because it discloses cables with protective polymer layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of Rolland’s fluoropolymers as Wesson’s fluoropolymer in the lubricating layer or for the second portion (The elevator load bearing member of claim 3, wherein the fluoropolymer portion comprises a perfluoroalkoxy alkane – claim 5) (The elevator load bearing member of claim 5, wherein the fluoropolymer portion comprises a copolymer of tetrafluoroethylene and a perfluorinated vinyl ether – claim 6).  One of ordinary skill in the art would have been motivated to use Rolland’s fluoropolymers because such materials would provide . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al as applied to claim 3 above, and further in view of Varkey et al (USPGPUB 2015/0037581).
Regarding claim 7, the limitations of claim 3 have been set forth above. Wesson further discloses that the base material for the second portion can be a polyamide [0041].
Wesson is silent with regard to using a functional fluoropolymer comprising a functional group comprising at least one of anhydride, silane, glycidyl, and isocyanate.
Varkey discloses cables used for wellsite equipment [0001]. A continuously bonded jacket encases strength member layers in wireline or other similar cables [0005]. Individual strength members are coated with a polymer amended to bond to them [0005]. The entire jacket can be amended polymer [0005]. The system can be applied to any wireline cable or any suitable cable core configuration [0005]. The polymer material can comprise a modified fluoropolymer comprising adhesion promoters which facilitate bonding between materials that would not otherwise bond [0013]. Such adhesion promoters include unsaturated anhydrides or silanes [0013]. Examples of commercially available fluoropolymers modified with adhesion promoters 
Wesson is analogous because it discloses load bearing assemblies for use in elevator systems.
Varkey is analogous because it discloses cables encased in polymeric jackets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Varkey’s modified fluoropolymers as Wesson’s thermoplastic fluoropolymer in the lubricating layer or for the second portion (The elevator load bearing member of claim 3, wherein the functional fluoropolymer comprises a functional group comprising at least one of anhydride and silane).  One of ordinary skill in the art would have been motivated to use Varkey’s modified fluoropolymers because such fluoropolymers would lead to enhanced adhesion between the modified fluoropolymer in the lubricating layer and the contacting polyamide base material for the second portion (in the case of using the fluoropolymer in the lubricating layer) or enhanced adhesion between the modified fluoropolymer in the second portion and an underlying polyamide first portion material (in the case of using the fluoropolymer as material for the second portion) as disclosed by Varkey above. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al as applied to claim 1 above, and further in view of Goeser et al (USPGPUB 2012/0329591).
Regarding claim 17, the limitations of claim 1 have been set forth above. Wesson further discloses that vulcanizable natural or synthetic rubber can be used as material for either portion [0027].
Wesson is silent with regard to using EPDM.
Goeser discloses a belt for drive engineering, composed at least of: a belt structure made of a polymeric material with elastic properties, encompassing an outer layer as belt backing and a substructure with a force-transmission zone; and, a tension-member system embedded in the belt structure [0002-0004]. The elasticity of a belt is achieved in that the belt structure, and therefore the outer layer and the substructure, is/are composed of a polymeric material with elastic properties [0006]. Polymeric material having such desirable elasticity include elastomers based on a vulcanized rubber mixture wherein the rubber component is EPDM [0006]. A fire-retardant additive is added to a first material A which has been incorporated in the belt structure [0013-14].
Goeser is analogous because it discloses belt structures for drive systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use EPDM with or without fire-retardant additive as Wesson’s first portion. One of ordinary skill in the art would have been motivated to use EPDM as material for this portion because this would provide Wesson’s polymer jacket with desirable elastic properties as disclosed by Goeser above. Wesson discloses that vulcanizable natural or synthetic rubber can be used as material for either portion [0027].

Response to Arguments
Applicant's arguments on pages 5-6, with regard to claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 11 of copending Application No. 15/686,551 (reference application) have been fully considered but they are not persuasive. Applicant argues that the reference application requires an adhesive between the layers of the jacket whereas the fluoropolymer exterior portion consisting of fluoropolymer does not require an adhesive layer.
Examiner’s response: Current claim 1 does not exclude the embodiment of a jacket including an adhesive layer between the layers of the jacket since the term “including” is interpreted as open language similar to “comprising”. If Applicant intends to limit the claimed jacket to only the claimed inner portion and fluoropolymer exterior portion and excluding any other layers or portions, the Examiner recommends amending the term “including” to “consisting of”.
Applicant's arguments on page 6, with regard to claim 1 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wesson et al (USPGPUB 2008/0296544) have been fully considered but they are not persuasive. Applicant argues that Wesson’s second portion 38 includes a base material polymer material in addition to the disclosed fluoropolymer. Applicant argues that there is no suggestion in Wesson for using only fluoropolymer as an exterior portion of a jacket.
Examiner’s response: The Examiner agrees that Wesson’s second portion includes a base polymer material in addition to a fluoropolymer in a disclosed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781